Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendment made to claim 1, the cancelation of claims 4, 6 and 9-10, and the withdrawal of claim 14, as filed on February 10, 2021, are acknowledged.  
Applicant's arguments, see Remarks filed on February 10, 2021, with respect to amended claim 1 have been fully considered and are persuasive.  The previous prior art rejections to the claim and its dependent claims, as set forth in the Office action mailed on December 10, 2020, have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 14 directed to an invention non-elected without traverse (see Applicant’s reply filed on March 13, 2020).  Accordingly, claim 14 has been cancelled.

Reasons for Allowance
Claims 1-3, 5, 7-8, 11-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous rejection under 35 U.S.C. 112, as set forth in the Office action mailed on December 10, 2020.  
Regarding claims 2-3, 5, 7-8, 11-13 and 15, they are dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JIONG-PING LU/
Primary Examiner, Art Unit 1713